DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 5/23/2022. Claims 1, 3, 6-8, 11, 13-20 are pending and have been examined. Claims 2, 4-5, 9-10, 12 are cancelled.
Allowable Subject Matter
2.	Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments and Arguments
3.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. Specifically, the applicant argues that the references do not teach “receive a second user input of selecting at least one feature among the features .. a user preference determined based on the at least one feature .. sort the at least one item, based at least partly on the fourth information related to the user preference, and display the sorted at least one item.” In response, the examiner respectfully disagrees. 
Note that DEV teaches: Fig-12C where sandwich “size” is a user’s choice which reads on a user’s preference. The size and the associated price both also read on features. TREMBLAY teaches: [0008] “Computers are very good at automatically sorting data items ..” and [0058] “Sorting by size can reorder the displayed list based on smallest to largest or largest to smallest ..”  
Claim Rejections - 35 USC § 103
4.	Claims 1, 3, 6-8, 11, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dev, et al. (US 20040158499; hereinafter DEV) in view of Wilsford (US 6484169; hereinafter WILSFORD), and further in view of Tremblay (US 20120324383; hereinafter TREMBLAY).
As per claim 1, DEV (Title: System and method for providing self-service restaurant ordering and payment) discloses “An electronic device comprising: a display; at least one communication circuitry; a microphone; at least one speaker; at least one processor operatively coupled to the display, the communication circuitry, the microphone, and the speaker; and at least one memory electrically coupled to the at least one processor, wherein the memory is configured to store an application program comprising a user interface, and wherein the memory stores instructions which, when executed, enable the at least one processor (DEV, [0009], An apparatus <read on processor and execution> for displaying a menu includes a data input device, a storage device .. and a program configured to display a first level of item types <read on application program> .. for a user to select from <read on user interface>; [0044], a communications port 320 to communicate with back-end systems .. The communications port 316 may be wired or wireless; [0049], microphone and speaker) to: 
in response to identifying the user interface, display a user interface based on the application program corresponding to a voice assistance program on the display, the user interface comprising a plurality of items in the user interface outputted in the display, the plurality of items each comprising one or more visual objects (DEV, Fig. 8 <read on display, items and the associated visual objects and user interface>; [0091], the user may approach the self-service terminal .. audibly enter the PIN <read on voice assistance program and the associated user interface>),
receive a first user input of selecting a visual object among the one or more  objects, [ transmit first information related to the selected visual object to an external server ], through the communication circuitry, [ receive second information about one or more features identified in the selected visual object from the external server ], through the communication circuitry, the one or more features of the selected visual object being determined based on the first information,     Reply to Office Action of: March 1, 2022display a list comprising the one or more features based on the received second information on the user interface, receive a second user input of selecting at least one feature among the features, [ transmit third information related to the selected at least one feature to the external server ], through the communication circuitry (DEV, Fig. 9 <where item reads on ‘object’ and sub items read on ‘features’ which can be broadly interpreted>; [0084], the display may show a price associated with an additional cost option <also read on features>; [0090-0091], transmits the selected item to the desired pick-up site for preparation .. The system may communicate directly with the point-of-sale system 706 in the restaurant without human interaction <read on ready mechanisms for two-way communications, such as with an external server or others> .. A user may access the menu through a connected device, for example a personal computer, a personal digital assistant (PDA), a phone, or other electronic device; [0044], The communications port 316 may be wired or wireless; Also see WILSFORD below); 
[ receive fourth information associated with the third information from the external server ], through the communication circuitry, the fourth information relating to a user preference determined based on the at least one feature, identify at least one item among the plurality of items based on the fourth information, [ sort the at least one item], based at least partly on the fourth information related to the user preference, and [display the sorted at least one item ] (DEV, Fig. 9; Fig. 12A, B, C and Fig. 14 <read on features and user preferences which can be broadly interpreted>; [0090-0091], The system may communicate directly with the point-of-sale system 706 <read on ready mechanisms for two-way communication of any information> .. A user may access the menu through a connected device).”  
DEV does not expressly disclose “transmit first information .. to an external server, receive second information .. from the external server, transmit third information .. to the external server .. receive fourth information .. from the external server ..” However, the limitation is taught by WILSFORD (Title: Selection and ordering of lamp components).
In the same field of endeavor, WILSFORD teaches: Fig. 2 and [col. 1, lines 31-51] “a method of supplying product information to a user by means of a computer interface. The interface presents a list of product choices and a means for a user to select one or more items from the list of product choices. In response to this selection a response is displayed which provides a number of options concerning one or more characteristic of the product. A user then makes choices concerning those options and based on these choices by the user, a computer searches a database for one or more products that produce a best fit to the customer specifications and conveying the results of said search to the user … a computer server which accesses a database or databases concerning product characteristics and availability. An interface is presented on a viewing screen of a client computer with which the server computer communicates. This communications can occur over the Internet or via other suitable computer networks such as a local area network. The presently preferred interface is by means of Web pages that are viewed on a browser on the client computer.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of WILSFORD in the system taught by DEV to provide communication and interaction function between a user/terminal and an external server with regards to a user’s selection and ordering of products.
DEV in view of WILSFORD does not expressly disclose “sort the at least one item .. and display the sorted at least one item ..” However, the limitation is taught by TREMBLAY (Title: Multi-page sorting for menu items on a handheld).
In the same field of endeavor, TREMBLAY teaches: [0008] “Computers are very good at automatically sorting data items based on information such as for example alphabetic name order, most recent, author, type or the like <read on user preferences which can be broadly interpreted>;” [0016] “Sorting changes the data being displayed” and [0058] “Sorting can be performed based for example on creator or author (FIG. 3), Level (FIG. 4), Size (FIG. 5), Latest (FIG. 6), or Shuffle (FIG. 7). When sorting by creator, the items may be displayed in an order corresponding to ascending or descending alphabetic name of the author of the item. Sorting by level can sort based on the name of the item or associated application. Sorting by size can reorder the displayed list based on smallest to largest or largest to smallest. Sorting by Latest can reorder the displayed list based on most recent to oldest or vice versa. Shuffle sort can reorder the list into a random order.” All of these sorting criteria (such as size) read on user’s preference which can be broadly interpreted.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TREMBLAY in the system taught by DEV and WILSFORD to enable sorting of the displayed objects for convenient user selection and ordering of products.
As per Claim 3 (dependent on claim 1), DEV in view of WILSFORD and TREMBLAY further discloses “wherein the fourth information comprises a score which is based at least partly on features of the one or more visual objects comprised in the user interface (DEV, [0084], the display may show a price associated with an additional cost option. As shown in FIG. 12B <showing visual objects>, certain options such as chili, cheese, and bacon <read on ‘features’> if selected, will cost the user more money than the standard price <where price reads on ‘score’ which can be broadly interpreted>).”
As per Claim 6 (dependent on claim 1), DEV in view of WILSFORD and TREMBLAY further discloses “output a preference mode object for sorting the items in the user interface, and wherein the first user input is received after reception of a user input related with the preference mode object (DEV, Fig. 8; Fig. 12A, B, C and Fig. 14; [0090-0091], transmits the selected item to the desired pick-up site for preparation .. The system may communicate directly with the point-of-sale system 706 in the restaurant without human interaction <read on a ready mechanism for communication input/output. Also see Claim 1 for user preference and sorting> .. A user may access the menu through a connected device, for example a personal computer, a personal digital assistant (PDA), a phone, or other electronic device; WILSFORD, Fig. 2).”   
As per Claim 7 (dependent on claim 1), DEV in view of WILSFORD and TREMBLAY further discloses “in response to selection of an object related with an image among the visual objects by the first user input, transmit the first information comprising a request for obtaining one or more features of the image to the external server; and in response to reception of the second information related with the first information comprising the request for obtaining the one or more features of the image, display the list comprising one or more features related with the image comprised in the second information on the user interface (DEV, Fig. 8; Fig. 9; Fig. 12A, B, C and Fig. 14; WILSFORD, Fig. 2; DEV, [0091], the user may approach the self-service terminal .. The self-service system may then send a request for the selected item to the kitchen 108 after the symbol is selected (block 1812); DEV, [0084], the display may show a price associated with an additional cost option <read on feature>).”
Claim 8 (similar in scope covered by combined claims 1, 3, 7) is rejected under the same rationale as applied above for combined claims 1, 3, 7 which teach ready mechanisms realizing all of the limitations of the amended claim 8.
Claim 11 (similar in scope covered by combined claim 1, 6, 7) is rejected under the same rationale as applied above for combined claims 1, 6, 7. 
Claims 13, 14, 19, 20 (all are similar in scope to combined claims 1, 6 and 7) are rejected under the same rationale as applied above for combined claims 1, 6 and 7, which teach ready mechanisms realizing all of the limitations with any system design choices of claim 13, 14, 19, 20. DEV further teaches: [0005] “a list of the desired items along with any modifications to the items,” [0006] “These menu boards .. to adapt to regional preference, accommodate loyal customers, enhance the ordering experience, and improve order accuracy and delivery ..” [0078] “The first item type may be a choice of a plurality of icons representing items, for example a combination order 1012, a full menu 1014, or a “my favorites” ..” and [0052] “The transaction manager 114 may provide an interface between the customer touch points 702 and the point-of-sale system 706” TREMBLAY teaches user-selectable different display ordering which also reads on “preference adjusting mode”: [0058] “Sorting can be performed based for example on creator or author (FIG. 3), Level (FIG. 4), Size (FIG. 5), Latest (FIG. 6), or Shuffle (FIG. 7). When sorting by creator, the items may be displayed in an order corresponding to ascending or descending alphabetic name of the author of the item. Sorting by level can sort based on the name of the item or associated application. Sorting by size can reorder the displayed list based on smallest to largest or largest to smallest. Sorting by Latest can reorder the displayed list based on most recent to oldest or vice versa. Shuffle sort can reorder the list into a random order.”
 				Conclusion
5.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		6/10/2022Primary Examiner, Art Unit 2659